J-S79026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: NAME CHANGE OF STEPHEN           :   IN THE SUPERIOR COURT OF
 ANDREW REMENTER                         :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: STEPHEN ANDREW               :
 REMENTER                                :
                                         :
                                         :
                                         :   No. 1379 MDA 2018

                Appeal from the Order Entered July 25, 2018
               In the Court of Common Pleas of Centre County
                      Civil Division at No(s): 2018-2887


BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:            FILED: JANUARY 10, 2019

      Appellant, Stephen Andrew Rementer, appeals pro se from the July 25,

2018 order dismissing his petition for name change. We affirm.

      As our resolution of this appeal is based on the procedural posture of

this case, we decline to set forth the factual background. On July 20, 2018,

Appellant filed a petition to proceed in forma pauperis and a petition for name

change. On July 25, 2018, the trial court dismissed the petition for name

change and denied Appellant’s petition to proceed in forma pauperis. This

timely appeal followed. On August 28, 2018, the trial court ordered Appellant

to file a concise statement of errors complained of on appeal (“concise

statement”).   See Pa.R.A.P. 1925(b).    That order complied with all of the

requirements set forth in Rule 1925(b)(3). Appellant did not file a concise

statement.
J-S79026-18



      It is axiomatic that failure to file a court-ordered concise statement

waives all appellate issues. U.S. Bank, N.A. for Certificateholders of LXS

2007-7N Tr. Fund v. Hua, 193 A.3d 994, 998 (Pa. Super. 2018).              As

Appellant failed to file the court-ordered concise statement, he waived all of

his appellate issues. See id.; Pa.R.A.P. 1925(b)(4)(vii). Moreover, even if

Appellant filed a concise statement, we would affirm. Appellant is prohibited

from obtaining a name change because of his prior conviction for raping a

child. See 54 Pa.C.S.A. § 702(c)(2); Commonwealth v. Rementer, 87 A.3d

388, 2013 WL 11255667 (Pa. Super. 2013) (unpublished memorandum).

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/10/2019




                                    -2-